William B. Brown, J.,
concurring. Although I concur in the syllabus and judgment, I do so on policy grounds only, and not for the reasons stated in the majority opinion.
That opinion, in effect, grants absolution to all persons under seven, after proposing that young children should not be blamed for their misdeeds.
That premise is based upon the comparison of infant mischief with harm caused by an act of God, vis major, and other natural phenomena. I suggest that such comparison is faulty inasmuch as in the first instance there is a source for recovery, a person, and in the latter, no such source or available defendant. See United States, ex rel. Mayo, v. Satan and his Staff (W. D. Pa. 1971), 54 F. R. D. 282.